                            ✁                                                       ✂                           ✄                               ✄                                                                                                                                       ☎                   ✆                                                               ✝                                                   ✞                                       ✟                                                   ✂                                                   ✠                                   ✡                                           ☛                                   ☞                                                       ✌                                                                                   ✍                                                                       ✎                           ✏                       ✏                                                   ✑                                           ✒                                                       ✓                                                   ✑                               ✔                   ✕                               ✔




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✖                                   ✗                                   ✘                                                           ✙                       ✚                                           ✛




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ast
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ernD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  tr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ic
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    tofN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ewY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ork
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✣                                       ✤                       ✙                       ✘                               ✣                           ✥                                   ✙                                                   ✗                                       ✖




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✜                                                       ✜                                               ✜                                               ✜                                           ✜                                       ✜                                       ✜                                   ✜                                               ✜                                           ✜                                                                           ✢                                                                                                                                                                                                                                                                                                                                                                                   ✜                                       ✜                                                   ✜                                                       ✜                                                   ✜                                   ✜                                       ✜                                           ✜                                   ✜                                           ✜




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✧                                                                                   ★                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✩                                                       ✪                                       ✫                                       ✬                                                   ✭                                                               ✮                                       ✯           ✰




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✦




    ✱       ✲                                   ✳                                   ✴                                       ✵                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✴                                                                                   ✻                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✳                                                                                                                                                                                                                                                                                                                                                           ✻                                                                                                                                                                                                                                                                                                                                                                                                       ✳                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✴




                                                                                                                                                                                        ✬                                   ✶                                                       ✷                                                   ✸                                                               ✪                                                   ✹                                                           ✺                                   ✶                                                                                                                                                                                                                           ✬                                                   ✬                                                       ✶                                                                                           ✬                                                       ✶                                                       ✷                                       ✬                                   ✼                       ✬                                                                                                                               ✺                               ✶                                                                   ✷                           ✸                                           ✬                                               ✪                                                                               ✮                                               ✹                                   ✬                                                   ✬                                       ✶                                           ✷                                   ✺               ✷                       ✽                       ✬                                                                                                       ✪                               ✾                           ✷                   ✺                       ✮                                       ✶                                                       ✮                                           ✶                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✪                                                               ✪                           ✺                       ✶                               ✫               ✷                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❀                                               ❁                               ❂                           ❃




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✲                                                                                                                                                                                                                                                       ✳                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✴




    ✷   ✸                               ✬                                                       ✩                                           ✽               ✬                                       ✼                                   ❄                                                                               ✺                           ✫                                                                               ✼                                       ✬                                                       ❅                                                                                                                               ✬                                           ✫                                               ✷                                           ✬                                                                                                                                                       ✷                               ✮                                                                                   ✷                                   ✪                                               ❆                                                       ✷                                   ✸                                                       ✬                                                                   ❇                                   ✮                                               ✽                   ✽                       ✮                                       ❈                                                           ✺                   ✶                                                                                               ✪                                       ✫                                                   ✾                                           ✮                                               ✫                               ✷                               ✫                   ✰




    ❉




                        ✬                               ✬                                   ✫                                           ✮                                       ❇                                                   ✷                           ✸                                                       ✬                                                                                   ✩                                                                               ✽                               ✬                                                           ✼                                   ❄                                                                                                                                                       ✯                                                           ✯                                                                   ✯                                                           ✯                                                               ✯                                                       ✯                                                               ✯                               ✯                                           ✯                                                       ✯                                                               ✯                                               ✯                                           ✯                                               ✯                                       ✯                                   ✯                                               ✯                                           ✯                                       ✯                           ✯                                                   ✯                                   ✯                                                   ✯                                               ✯                                           ✯                                       ✯                                   ✯                                           ✯                                   ✯                                   ✯                                       ✯                                       ✯                                       ✯                                               ✯                                   ✯                           ✯                                               ✯                                       ✯                                       ✯                                       ✯                                   ✯                                               ✯                                   ✯                                           ✯                                       ✯                                           ✯                                                       ✯                                       ✯                                   ✯                                       ✯                                   ✯                                       ✯                               ✯                                       ✯                                   ✯                               ✯                                   ✯                               ✯                                   ✯                               ✯                       ✯                   ✯                               ✯                           ✯                   ✯                       ✯                                                                                                                                           ❊




    ❉                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✲                                                                   ✵                                                                                               ✵                                                                                                                                                                                                                                                                                                                                                               ✳                                                                                                               ✲                                   ✻                                       ❋




                        ✬                               ✬                                   ✫                                           ❇                       ✮                                           ✼                                                               ✫                                   ✬                                               ✼                                               ✹                                                       ✺                                   ✾                                                           ✬                                                                                   ✮                                                   ❇                                                                                   ✫                                                                                                                                                                                                                                                                                               ✮                                                               ✶                               ✫                                                               ✪                                               ✶                                                                                                                               ✫                                                                                                                                                               ✮                                       ✬                                       ✶                                       ✪                                                                       ✯                                       ✯                                                   ✯                                               ✯                                           ✯                                       ✯                                   ✯                                       ✯                                       ✯                                   ✯                                   ✯                                           ✯                                       ✯                                               ✯                                   ✯                           ✯                                               ✯                                   ✯                                           ✯                                       ✯                                   ✯                                               ✯                                   ✯                                           ✯                                       ✯                                           ✯                                                       ✯                                       ✯                                   ✯                                       ✯                                   ✯                                       ✯                               ✯                                       ✯                                   ✯                               ✯                                   ✯                               ✯                                   ✯                               ✯                       ✯                   ✯                               ✯                           ✯                   ✯                       ✯




    ❉                                                                                                                                                                                                                                                                   ❋                                                                                                                                                                                                                                                                                   ✳                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✳                                                                               ✳                                                                                                                                                                                                                                                                                                                   ❋                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✻                                                                                                                                                                                               ✳                                                                                                                                                                                                       ✲




                        ✬                               ✬                                   ✫                                           ❇                       ✮                                       ✼                                                                                                                       ✼                           ✺                                       ✶                                                           ✷                               ✬                                                                                                                                                           ✮                                               ✼                                                                                       ✬                                               ✽                               ✬                                                                   ✾                                               ✷                                   ✼                                   ✮                                                           ✶                                           ✺                   ✾                                   ✪                                                       ✽                                   ✽                           ●                                                                       ✼                               ✬                                   ✾                                   ✮                                   ✼                                                                           ✬                                                                                   ✷                               ✼                               ✪                           ✶                                               ✫                                       ✾                                   ✼                                   ✺                                                       ✷                           ✫                                       ✶                                       ✬                               ✾                                   ✬                                       ✫                       ✫                                       ✪                                   ✼                   ✺           ✽                           ●                                                       ✮                                                                                   ✷                   ✪                                       ✺                   ✶                                       ✬                                                                                                       ❇                       ✮                                               ✼                                                                                           ✫                               ✬                                                   ✺               ✶                                                       ✷                   ✸                                   ✬                                                   ✾                           ✪                           ✫                           ✬                                           ✯                           ✯               ✯                               ✯                           ✯               ✯




    ❉                                                                                                                                                                                                               ✳                                                                           ✳                                                                                                                                               ✻                                                       ✲                                                                                                                                                                                                           ✵                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ❋                                                                                                                                                                                                                                                                               ✴




                        ✬                               ✬                                   ✫                                           ✪                                   ✶                                                                                                                                                                           ✺                                       ✫                                                                                                                                                                           ✼                                   ✫                                                       ✬                                                                                                                                                   ✬                                           ✶                                                                       ✷                               ✫                                                                           ❇                                   ✮                                                                   ✼                                                                                   ✼                                       ✺                                   ✶                                                       ✷                       ✺                       ✶                                                                                                                   ✯                                   ✯                                               ✯                                       ✯                                           ✯                           ✯                                               ✯                                       ✯                                               ✯                                                   ✯                                           ✯                                       ✯                                   ✯                                       ✯                                       ✯                               ✯                                       ✯                                           ✯                                       ✯                                               ✯                                   ✯                           ✯                                           ✯                                       ✯                                           ✯                                       ✯                                   ✯                                               ✯                                   ✯                                           ✯                                       ✯                                           ✯                                                   ✯                                           ✯                                   ✯                                       ✯                                   ✯                                       ✯                               ✯                                       ✯                                   ✯                               ✯                                   ✯                               ✯                                   ✯                               ✯                       ✯                   ✯                           ✯                               ✯                   ✯                   ✯




    ❉




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❂                       ❃                                                       ❏                                                                                                                               ❃                                                                   ▲                                               ▼                               ◆                                               ❁                                           ❖                                                   ❃                                                       ❂                                                                       ▲                   ◗




                        ✬                               ✬                                   ✫                                           ❇                       ✮                                           ✼                                                               ❈                                                                       ✺                                   ✷                                       ✶                                                       ✬                                                           ✫                                           ✫                                               ✬                                               ✫                                                                               ❍                                       ■                                                                                                                                                                   ■                           ❑                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✯                                               ✯                                       ✯                                       ✯                               ✯                                               ✯                                   ✯                                                       ✯                                           ✯                                           ✯                                       ✯                                       ✯                                       ✯                                       ✯                               ✯                                       ✯                                           ✯                                       ✯                                               ✯                               ✯                               ✯                                           ✯                                       ✯                                           ✯                                       ✯                                   ✯                                           ✯                                       ✯                                           ✯                                   ✯                                               ✯                                                   ✯                                           ✯                                   ✯                                       ✯                                   ✯                                   ✯                                   ✯                                   ✯                                   ✯                                   ✯                                   ✯                               ✯                                   ✯                               ✯                       ✯               ✯                               ✯                           ✯                   ✯                       ✯




    ❉                                                                                                                                                                                                                                                                                                                                                                                                                                   ✵                                                                                           ❋                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✳                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✵                                                                                                                                                                                                               ✴                                                                                                                                       ❋                                                                                                                                                                                                                                                                                                                                                                       ✵                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ❋




                        ✬                               ✬                                   ✫                                           ❇                       ✮                                       ✼                                                               ✬                                               ❆                                                       ✬                                                                                                                                                                                                                       ✽                               ✺                                       ❇                       ✺                                   ✾                                                                   ✪                                           ✷                                   ✺                                       ✮                                                           ✶                                                                                       ✪                                                           ✶                                                                                                       ✷                                   ✸                                                       ✬                                                                   ✾                                       ✮                                           ✫                           ✷                       ✫                                                       ✮                                           ❇                                                                                                   ✪                                               ❄                               ✺                       ✶                                                                                                                       ✾                               ✮                                                                           ✺                   ✬                                   ✫                                               ✮                                           ❇                                       ✪                                           ✶                                       ●                                                                                                       ✪                                           ✷                           ✬                           ✼                           ✺                       ✪                                       ✽               ✫                                                   ❈                                                                   ✸                                           ✬                                           ✼                       ✬                                                   ✷                       ✸                           ✬                                                           ✾                           ✮                                                                       ✺                   ✬                               ✫                                       ✪                           ✼                                   ✬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✻                                                                                                                                                                                                                                                                                                               ✳                                                                                                                                                                                                                                                                   ✲




    ✶               ✬                               ✾                                   ✬                               ✫                           ✫                               ✪                                   ✼                                   ✺                               ✽                               ●                                                                                           ✮                                                                                                                       ✷                                   ✪                                                   ✺                                   ✶                                                   ✬                                                                                                                                                       ❇                                           ✮                                                               ✼                                                                                                                               ✫                                           ✬                                               ✺                               ✶                                                                                       ✷                           ✸                                               ✬                                                               ✾                                   ✪                                   ✫                               ✬                                       ✯                                   ✯                                           ✯                           ✯                                               ✯                                       ✯                                                   ✯                                               ✯                                       ✯                                       ✯                                       ✯                                       ✯                                   ✯                                   ✯                                       ✯                                           ✯                                   ✯                                               ✯                                   ✯                               ✯                                       ✯                                       ✯                                           ✯                                       ✯                                       ✯                                       ✯                                           ✯                                       ✯                                       ✯                                           ✯                                                   ✯                                           ✯                                       ✯                                       ✯                               ✯                                       ✯                               ✯                                       ✯                                   ✯                                   ✯                                   ✯                           ✯                                       ✯                               ✯                       ✯               ✯                           ✯                           ✯                       ✯




    ❘                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✲                                                                                                                           ✳




                                    ✮                                       ✾                               ❄                                   ✬                                   ✷                                           ❇                                   ✬                                               ✬                                               ✫                                                                                                                                           ✶                                                                                                                               ✬                                               ✼                                                                           ❙                                                           ❚                                                                                                   ❯                                                                                       ✯                       ❱                                                                   ✯                               ✩                                               ✯                                                               ❲                                               ❳                                                       ❙                                           ❨                                                                                   ✯                                       ✯                                   ✯                                               ✯                                       ✯                                       ✯                               ✯                                               ✯                                       ✯                                                   ✯                                               ✯                                           ✯                                       ✯                                   ✯                                       ✯                                       ✯                                   ✯                                   ✯                                           ✯                                       ✯                                               ✯                                   ✯                           ✯                                               ✯                                   ✯                                           ✯                                       ✯                                   ✯                                               ✯                                   ✯                                           ✯                                       ✯                                           ✯                                                       ✯                                       ✯                                   ✯                                       ✯                                   ✯                                       ✯                               ✯                                       ✯                                   ✯                               ✯                                   ✯                               ✯                                   ✯                               ✯                       ✯                   ✯                               ✯                           ✯                   ✯                       ✯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✳                                                                                                                                                                                                                                                                                                                                                                                                                                       ✲                                                                                                                                                                                                                                                               ❋                                       ❋




    ✩                           ✮                                       ✫                               ✷               ✫                                           ✪                                       ✫                                                                   ✫                                           ✸                                                   ✮                                                                   ❈                                                                                       ✶                                                                                           ✮                                                   ✶                                                                                                       ❩                                                                                                           ✪                                                       ✶                                                                                                                   ✪                                                           ✷                       ✬                                               ✮                                                           ❇                                                                   ✩                                                               ✮                                                                                           ✼               ✷                                           ✮                                               ❇                                           ❬                                                                                                                                               ✬                                   ✪                                               ✽                   ✫                                                               ✯                                   ✯                                       ✯                                       ✯                                       ✯                               ✯                                       ✯                                           ✯                                       ✯                                               ✯                                   ✯                           ✯                                           ✯                                       ✯                                           ✯                                       ✯                                   ✯                                               ✯                                   ✯                                           ✯                                       ✯                                           ✯                                                   ✯                                           ✯                                   ✯                                       ✯                                   ✯                                       ✯                               ✯                                   ✯                                       ✯                               ✯                                   ✯                               ✯                                   ✯                               ✯                       ✯                   ✯                           ✯                           ✯                       ✯                   ✯




                                                                        ✵                                                       ❋                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✲                                                                                                                                                                                                                                           ❋                                                           ❋                                                                                                                                                                                                                                                   ✳                                                                                                                                                       ❋




    ✩                           ✮                                                                                                                               ✬                                   ✶                                                   ✫                                       ✪                                               ✷                                   ✺                                       ✮                                                       ✶                                                                                               ✮                                                           ❇                                                               ✾                                                           ✮                                                                                                                               ✼                                               ✷                       ❭                                           ✪                                                                                                                                                           ✮                                   ✺                               ✶                                                       ✷                                   ✬                                                                                                                   ✬                                   ❆                                                                           ✬                                           ✼                       ✷                       ✫                                                                       ✯                                               ✯                                       ✯                                                   ✯                                               ✯                                           ✯                                       ✯                                   ✯                                       ✯                                       ✯                                   ✯                                   ✯                                           ✯                                       ✯                                               ✯                                   ✯                           ✯                                               ✯                                   ✯                                           ✯                                       ✯                                   ✯                                               ✯                                   ✯                                           ✯                                       ✯                                           ✯                                                       ✯                                       ✯                                   ✯                                       ✯                                   ✯                                       ✯                               ✯                                       ✯                                   ✯                               ✯                                   ✯                               ✯                                   ✯                               ✯                       ✯                   ✯                               ✯                           ✯                   ✯                       ✯




                                                                        ✵                                                       ❋                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ❋                                                                                                                                                                                                                                                                                                                                                                                                                               ✳                                                                                                                                                                                                                                                                                                                                                                                   ❋                                                                                                                                                                                                                                                                                                                                                                                           ❋                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✲                                                                                       ✳




    ✩                           ✮                                                                                                                               ✬                                   ✶                                                   ✫                                       ✪                                               ✷                                   ✺                                       ✮                                                       ✶                                                                                               ✮                                                               ❇                                                               ✺                               ✶                                                                           ✷                       ✬                                                               ✼                                                                                               ✼                                       ✬                                                   ✷                                       ✬                                   ✼                       ✫                                                               ✪                                                       ✶                                                                                                                   ✾                                       ✮                                       ✫                               ✷                       ✫                                                   ✮                                           ❇                                           ✫                                                                           ✬                               ✾                                               ✺                   ✪                                       ✽                                           ✺                           ✶                                       ✷                   ✬                           ✼                                                                   ✼                   ✬                                           ✷                   ✪                                   ✷                   ✺                           ✮                               ✶                                                       ✫                           ✬                                           ✼                   ✹                                       ✺                       ✾                                       ✬                                   ✫                                                                                   ✶                                                                                               ✬                                       ✼                                               ❙                                   ❚                                                       ❯                                               ✯                   ❱                                           ✯                   ✩                                           ✯                                       ❲                       ❚                                   ❙                               ❚                                               ✯                               ✯                       ✯                       ✯                       ✯




    ❪




                                                                                                                                                                                                                                                                                                                                                                                                                                                ◆                                                       ❫                               ❃                                           ❁                                               ❴                                           ❃                                                                                   ❂                                   ❃                                       ❏                                                                                                                                       ❃                                   ◗




                                    ✷                   ✸                                           ✬                               ✼                                       ✾                                   ✮                                                   ✫                                   ✷                               ✫                                                                                   ❍                                                                                                                                                                                                                                                                                                       ■                                                                                                                                                                                           ■                           ❑                                                                                                                                               ✯                                                           ✯                               ✯                                           ✯                                                           ✯                                                           ✯                                               ✯                                               ✯                                           ✯                                       ✯                                       ✯                                               ✯                                       ✯                                       ✯                               ✯                                               ✯                                   ✯                                                       ✯                                           ✯                                           ✯                                       ✯                                       ✯                                       ✯                                       ✯                               ✯                                       ✯                                           ✯                                       ✯                                               ✯                               ✯                               ✯                                           ✯                                       ✯                                           ✯                                       ✯                                   ✯                                           ✯                                       ✯                                           ✯                                   ✯                                               ✯                                                   ✯                                           ✯                                   ✯                                       ✯                                   ✯                                   ✯                                   ✯                                   ✯                                   ✯                                   ✯                                   ✯                               ✯                                   ✯                               ✯                       ✯               ✯                               ✯                           ✯                   ✯                       ✯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❪
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❵                                                                       ❵




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❬                           ❛                                                                                               ❊




❜               ❝                                                   ❞                                               ❡                                   ❢                           ❣                                                           ❤                                                                                   ✐                                                                                       ❥                                                                                               ❦                                                               ❞                                                                       ❧
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✲                                                                                                       ✻                                                                                                                                                                                                                                                                                                                   ✵                                                                                                                                                                                                                                                                                                                                                                                                       ✳                                                           ✳                                                                                                                       ✲                               ✵                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ✲                                                                                                                                                   ✳                                                                                                                                                                                                                                                                                                                                                                                                                               ✴




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❬                                                                                       ✷                                       ✷                                   ✪                                                   ✾                                                       ✸                                                                                           ✷                       ✮                                                       ●                                                           ✮                                                                                                       ✼                                                                                                   ✺                       ✽                   ✽                                       ✪                                           ✶                                                           ✺                       ✷                   ✬                                                                                               ✺                           ♠                                               ✪                                   ✷                   ✺                               ✮                                       ✶                                                       ✪                           ✶                                                                                                                                       ✮                                           ✾                                                                                                                               ✬                                   ✶                                           ✷               ✪                                   ✷                       ✺                   ✮                                       ✶                                                           ❇                               ✮                                       ✼                                                       ✼                           ✬                                       ❅                                                                               ✬                               ✫                               ✷               ✬                                                                                           ✾                           ✮                               ✫                           ✷                   ✫                                       ✺                           ✶                               ✪                   ✽               ✽                               ✾                       ✪           ✷                   ✬                                           ✮               ✼               ✺               ✬               ✫           ✯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ♥                                                               ♦                           ♣                                                                                                                                                                                                                                   ✉                       ✈                                       ✇




                                                                                                                                                                                                                                                                                    ①                                                       ✳                                                                                                                                                                                                                                                                                                                                                                                           ✲                                                                                                                               ✳                                                                                                                                                                                           ❋                                                                                                                                                                                                                                                                                                                                                                                                                                           ❋                                                                                                                               ✲                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✴                                                                                                                                           ✴                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✳                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✲                                                                       ✳                                                                                                                                                                                           ✳




                                                                                                                                                                                                                                                                                                                                                                                                                    ✬                                               ✾                                                   ✽                                       ✪                                                       ✼                                           ✬                                                                                                                                               ✶                                                                                                                           ✬                                                   ✼                                                                                                                               ✬                                               ✶                                       ✪                                   ✽                                   ✷                                   ●                                                                       ✮                                           ❇                                                                                           ✬                               ✼                       ②                                                                   ✼                                   ●                                                   ✷                   ✸                                           ✪                                       ✷                                               ✷                               ✸                                       ✬                                                           ❇                       ✮                                   ✼                       ✬                                                                   ✮                                           ✺                       ✶                                                                                                   ✾                           ✮                                       ✫                           ✷               ✫                                                       ✪                                   ✼                           ✬                                                       ✾                               ✮                                   ✼                               ✼                               ✬                                   ✾                                           ✷                                           ✪                                       ✶                                                                                           ❈                                               ✬                                   ✼                       ✬                                           ✶                                       ✬                           ✾                           ✬                                   ✫                   ✫           ✪                       ✼                   ✺       ✽                       ●                           ✺                   ✶                       ✾                               ✼                   ✼                   ✬                                   ✺       ✶                       ✷       ✸       ✺           ✫           ✪           ✾       ✷       ✺       ✮           ✶                   ✪           ✶                               ✷   ✸       ✪           ✷               ✷           ✸           ✬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✻                                                                                                                                                                                                                                                                                                                                                                                   ✴                                                                               ✳                                                                                                                                                                                                                                                                                                                                                       ✲                                                                                                                                                                                                                                                   ✳                                                                                                                                                                                                                                                                                                                                                                                                                                               ❋                                                                                                                                                                                                                       ✵                                                                                       ✳                                                                                                                                                                                                                                   ❋                                                                                                                                                                                                                           ✻                                                                                                                                   ✻                                                                                                           ✳                                                                                       ❋




    ✫       ✬                               ✼                           ✹                                   ✺                       ✾                       ✬                               ✫                                                                       ❇                               ✮                                                       ✼                                                                               ❈                                                                                       ✸                                                           ✺                                   ✾                                               ✸                                                                                                   ❇                                           ✬                                           ✬                                                                       ✫                                                                   ✸                                                           ✪                                                       ✹                                           ✬                                                                                                               ✬                                                       ✬                                       ✶                                                                       ✾                                       ✸                                       ✪                               ✼                                                                           ✬                                                                                   ❈                                                                   ✬                                   ✼                               ✬                                                               ✪                                           ✾                                   ✷                                                       ✪                           ✽                           ✽                   ●                                                           ✪                               ✶                                                                                                       ✶                               ✬                           ✾                                       ✬                                       ✫                       ✫                               ✪                                   ✼                           ✺                   ✽                           ●                                                                                               ✬                                           ✼                               ❇                               ✮                                           ✼                                                                                   ✬                                                                   ✯                                                   ❬                                                                   ✾                                   ✮                                                               ●                                               ✮                       ❇                       ✷                   ✸                               ✺       ✫                                                       ✺           ✽           ✽                       ✸                       ✪           ✫                                       ✬       ✬               ✶                   ✫           ✬       ✼       ✹           ✬                           ✮           ✶                       ✪           ✽   ✽                       ✪           ✼       ✷       ✺           ✬           ✫




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✴                                                                                               ✵




    ✺   ✶                                                   ✷                   ✸                                   ✬                                                   ❇                       ✮                                                   ✽                               ✽                       ✮                                                           ❈                                                                                       ✺                                   ✶                                                                                                                                                                                                                                                   ✪                                                               ✶                                                   ✶                                                                           ✬                                                   ✼                                       ✰




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ③                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ❉                                                                                                                                                                                                                                                                                                                                           ✵                                                                                                                                                                                       ❋                                                                                                                                                                                           ✴                                                                                   ❋                                                                                               ❋                                                                                       ✳




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✽                               ✬                                           ✾                                                       ✷                                           ✼                                       ✮                                                       ✶                                                                       ✺                           ✾                                                                                   ✫                                           ✬                                                   ✼               ✹                                       ✺                                       ✾                                                       ✬                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✺                       ✼                               ✫                               ✷                                   ✾                           ✽                       ✪                               ✫                                   ✫                                                                                                                   ✪                                   ✺               ✽                       ④                                                                                       ✮                                               ✫                                       ✷           ✪                                                                           ✬                                                                                           ✼                   ✬                                                                       ✪                           ✺




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❪




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✷                                       ✸                                               ✬                                                           ✼                                                   ✰




                                                                                                                                                                                                                                                                                    ✫                                           ⑤                                                           ❬                                                                                       ✷                               ✷                                   ✮                                                               ✼                                           ✶                                                       ✬                                                       ●                                                           ✰




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✵




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✭                                                                                                           ✪                                                                                                                                               ✬                                                                                   ✮                                                               ❇                                                       ❬                                                           ✷                               ✷                           ✮                                                           ✼                               ✶                                           ✬                                       ●                                   ✰




    ❉                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ❘




                        ✮                                       ✼                   ✰                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✪                   ✷               ✬           ✰




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ⑥                                   ❁                               ❏                                               ❃                                                               ▲       ⑦                                                       ⑧                                       ❫                               ❁                                           ❏                                                           ▼                       ❖                                               ⑨                                       ❁                           ⑩                               ❂           ❶




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ■                                                           ■




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❷                                                                                                           ❸                                                                                                       ✉                           ✈                                   ✇                                                                           ✈                                               ❹                                                   ❺                                                           ✈                                               ❻                                                                           ❻




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✳                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✵                                                                                                                                                   ✲                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✳                                                                           ✲               ✳                   ✳                                                                                           ✲           ✳           ✴           ✵




    ✩                           ✮                                       ✫                               ✷               ✫                                           ✪                                       ✼                               ✬                                                                           ✷                       ✪                                                                   ❆                                                   ✬                                                                                                                                                       ✺                                   ✶                                                                                       ✷                                       ✸                                                   ✬                                                                                                   ✪                                                                                                                                       ✮                                                                                               ✶                                       ✷                                                               ✮                                                           ❇                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ✪               ✶                                                           ✺   ✶               ✾           ✽                                   ✬                           ✺       ✶               ✷       ✸               ✬               ②                                                           ✬           ✶               ✷           ✯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ❼




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ●                                   ✰




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ⑧                                                                       ❫                   ❃                                                   ⑩                                           ❽                                                           ▲                           ⑦                                                                       ⑧                                                           ▲                       ❾                           ⑩                                           ❂                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ❀                                               ❃                           ◆                               ❾                               ❂       ❶                                               ⑧                                   ❫                   ❃                       ⑩                           ❽                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ❀               ❁       ❂       ❃
✁           ✂           ✄           ✄                                   ☎               ✆               ✝               ✞           ✟               ✂                   ✠       ✡                       ☛               ☞           ✌                           ✍                   ✎           ✏           ✏       ✑               ✒           ✓               ✑               ✔                   ✕       ✔




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ❿                           ➀           ➁   ➂                           ➃                   ➄               ➄                   ➅               ➃               ➃           ➄                       ➆           ➇       ➈       ➉                       ➊               ➋               ➁           ➌                   ➁               ➀       ➈           ➂       ➍               ➇               ➎           ➏                       ➐       ➑                   ➒                   ➏   ➓                   ➏           ➔               ➏       →   ➑       ➐       →                       ➎       ➈       ➣           ➄       ➁       ➌               ➁       ➋               ➁                   ➈           ➣       ↔           ➎       ➃               ➃       ➄               ↕




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ➙               ➙                   ➛               ➜               ➝                   ➜                       ✓                       ➛                                   ➞       ➟               ✍               ➞       ➠   ➞       ➙       ➛       ➜                       ✓                   ➛                                                                               ➡                   ➠           ➢           ➛               ➤               ➛




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ➙       ✑               ✕   ➥           ✏   ✓           ✑           ✔       ✕




                                                                                                            ➜                                               ➡                                   ➛                               ➦           ✓                       ➠           ➙                   ➧                                   ➜               ➝                                       ➞                           ➙                       ➙       ➛                       ✁               ➨                       ✆                       ➛                   ➞           ➠           ➝               ➛           ➜                       ✓           ➛                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ➛       ➥       ➩               ➫               ➭           ✎   ✕       ➯           ✝       ✔   ✔

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ➙                   ✑           ✕           ➥               ✏                                                                                                           ➙           ✑           ✕           ➥                   ✏                                                                                                                               ➙               ✑       ✕           ➥       ✏




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ➝                   ➥   ➲                   ✔                                                               ✓               ✑               ✔               ✕                               ➝           ➥       ➲           ✔                                                   ✓               ✑       ✔                   ✕                                                   ➡           ✎       ✏       ✝       ✔                                                       ✓           ✑           ✔       ✕




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ➳           ➵       ➳       ➸                   ➺




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ➻                       ➼                           ➽               ➾           ➚       ➪




        ➶   ➹           ➘           ➴       ➷           ➬                           ➮                           ➱               ✃               ❐               ❒                   ❮                                                   ➷       ➴           ❰           ➹                           ❐                   ❮                                           ➶                                                                   ➬                       ➹                       ➹                                           ➹           ➘                   ➴           ➷                       ➹               ➶                   ➹                       ➴           ➹                               ➹                                   ➱               ❮               ➱               ✃                   ❒                                                                   ➬                       ➷                   ➹
                                                                                                                                                                                                                ➽                                                                                                                                                                                                               ➚




        ➶   ➹           ➹                                           ❰                       ➬                               ➶           ➹               ➘                   ➴           ➷                   ➬               ➮                       ➱                       ✃           ❐                       ✁               ➬                                                       ➷               ➴                   ❰       ➹           ❐                           ❮       ✂                   ✄           ➷                   ➘               ✄                                   ➹                                                           ➷       ➮                                                       ➴                                                           ➬               ❰           ❰           ➬       ✂
                                                                                                                                                                                                                                                                                                                                                            ➽




                                                    ☎                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ✆




                ✄           ➹                   ✝                               ➹                                   ➹                                               ❰                       ✞                               ✟               ❰           ➹                                       ➬                                                   ➷                       ➷       ❰                           ✠                           ➬           ➘               ➹                   ✟                                   ➹                           ➘               ➬           ➮                   ➴                   ➷       ➮                   ➴               ✄           ➹                   ➬       ❰           ❰       ➬       ✂                       ➷       ➮                       ✡                                       ➬                               ➷                   ➷           ➬           ➮
        ➽                                                                                                                                                                                                                                                                                                                   ➚




        ✞                           ☛                                                                               ❒                                                                               ➱
                                                                ➪                               ☞




    ✌                                                                       ✍                                                                                                                                                                       ☎                                                                                                                                       ✎                       ✏




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✒                                                                                                                                                                                                       ✓                                                           ✒
                                        ✑




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✔
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✑




                                                                                                                                                                                                                                                                                                                                            ✓                                                                                                                   ✍                                                                                                                                                                                                                                                                                                                                                                                                   ✕                                                                                                                                                                                                                                                                                                                                                           ✓




        ✞                           ☛
                                                                ➪                               ✖




    ✗
                    ✘           ☎                                                                                                                                                                                   ✔                                                                                   ☎                                                                   ✌                                                                                                   ✙




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✗                           ✗                               ✗                               ✗       ✢                                   ✗   ✣       ✗
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✛                                   ✜                               ✘                               ✘               ✌       ✘                                           ✘                           ✘       ✏       ✘                       ✤
                                                            ✚




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✗
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✛                                                       ✥                                           ✘




        ✞                           ☛                                                                                                       ➹
                                                                ➪                               ☞




    ✌                                                                                               ✏                                                           ☎                                                                                                                           ✦




                                                            ✍                                                                                                                                                                                                                                                                                                                                                           ✆




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✗                           ✗
                                                                                                                                                                                                                                                                                                                                                                        ✓                                                                                                                                                                                                                                                                       ✛                                                       ✜                                           ✘                                   ✘




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✗               ✗
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✏                                                                                       ✛                                                                               ☎                                                                               ✧                                                                                                                                   ✘                   ✘                                                                                                                                                                                           ✛                                                   ✜
